          Case 5:21-cv-03039-SAC Document 6 Filed 04/19/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


KENNETH E. WADDELL,

               Petitioner,

               v.                                                     CASE NO. 21-3039-SAC

STATE OF KANSAS,

               Respondent.


                                  ORDER TO SHOW CAUSE

       This matter is a Petition for habeas corpus filed pursuant to 28 U.S.C. § 2254. Petitioner

proceeds pro se and has requested leave to proceed in forma pauperis (ECF Nos. 2 and 5). Leave

is hereby granted.

       The Court has conducted an initial screening of the Petition under Rule 4 of the Rules

Governing Section 2254 Cases in the United States District Courts and finds a response is required.

       Also before the Court is a motion filed by Petitioner titled “Motion for In Banc and

Instanter” (ECF No. 3). It is unclear to the Court what Petitioner is requesting in his motion. For

that reason, the motion is denied without prejudice to his refiling a clarified motion.

       IT IS, THEREFORE, BY THE COURT ORDERED that Petitioner’s motion for leave

to proceed in forma pauperis (ECF Nos. 2 and 5) is granted.

       IT IS FURTHER ORDERED that Petitioner’s Motion for In Banc and Instanter (ECF

No. 3) is denied.

       IT IS FURTHER ORDERED:

       1. That Respondent shall show cause within thirty (30) days from the date of this Order

why the writ should not be granted.

       2. That the response should present:

                                                 1
          Case 5:21-cv-03039-SAC Document 6 Filed 04/19/21 Page 2 of 2




               (a) The necessity for an evidentiary hearing on each of the grounds
               alleged in Petitioner’s pleading; and
               (b) An analysis of each of said grounds and any cases and
               supporting documents relied upon by Respondent in opposition to
               the same.

       3. Respondent shall cause to be forwarded to this Court for examination and review the

following:

               the records and transcripts, if available, of the state proceedings
               complained of by Petitioner; if a direct appeal of the judgment of the
               trial court was taken by Petitioner, Respondent shall furnish the
               records, or copies thereof, of the appeal proceedings.

       Upon the termination of the proceedings herein, the Clerk of this Court will return to the

clerk of the proper state court all such state court records and transcripts.

       4. That Petitioner is granted thirty (30) days after receipt by him of a copy of Respondent’s

answer and return to file a traverse thereto, admitting or denying, under oath, all factual allegations

therein contained.

       5. That the Clerk of the Court shall transmit copies of this Order to Petitioner and to the

office of the Attorney General for the State of Kansas.

       IT IS SO ORDERED.

       Dated April 19, 2021, in Topeka, Kansas.



                                               s/_Sam A. Crow_____
                                               Sam A. Crow
                                               U.S. Senior District Judge




                                                   2
